Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 October 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Octor 10. 1780.
The present serves only to hand you a small Dft which Messrs De Segray & Co sent me for a little Balance due to him on the Dolphin Capt Nicholson in Decr 1777, being for some Charges after the Accots were closed, As it is a trifle I paid it & have charged it to the public please therefore to return me the note with your Signature to serve as a Voucher to my accots.
I send you also inclosed a Letter which I have lately received from Capt Manly in Mill Prison, I wish it were possible to get all these poor Fellows exchanged before the Marquis de la Fayette sails as they might then go home in that Ship.
I am ever with the greatest Respect Dear & hond Sir Yours most dutifully & affectionately
Jona Williams J
Hon: Doctor Franklin
 
Notation: J Williams Octo. 10 80
